Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-29 are pending. Claims 1-29 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-12, 14-17, 19-22, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas GB 2500214 in view of Benhimane US 2014/0293016.
Regarding claim 1, Thomas teaches a method for controlling a robotic device in motion using image synthesis, (Thomas Fig.2, abstract; a controller (20 fig. 2) receiving the images, generating a stereoscopic image of the terrain including a depth map and controlling the drive system (20 fig. 2) based upon the depth map to move through the terrain and avoid obstacles. Also page. 4 lines 9-16), comprising: 

determining a plurality of local motion features based on a plurality of image patches included in a plurality of input images captured by a camera installed on the robotic device, the plurality of input images including a first input image and a second input image (Thomas, page. 3 lines 17-28; the cameras 12 and combines the images to form a three dimensional map of the terrain around the base 4 of the guide robot 2. This information is then used in fine control of the robot's motion. Based on the three 25 dimensional map and any control instructions that have been previously provided to the controller for controlling the movement of the guide robot 2, the drive control system can operate the drive system and move the guide robot safely across the terrain. Also p. 10 lines 5-16); 

determining a scene geometry based on the camera motion, wherein the scene geometry is a set of three-dimensional coordinates corresponding to two-dimensional image coordinates of the plurality of image patches (Thomas, p. 3 lines 17-28; the drive system controller receives captured images [scene geometry] from each of the cameras 12 and combines [patches] the images to form a three dimensional map of the terrain around the base 4 of the guide robot 2. Also page. 6 lines 20-31); 

generating a synthesized image based on the camera motion and the scene geometry, wherein the synthesized image is a single perspective image (Thomas, p. 3 lines 17-28; the drive system controller receives captured images from each of the cameras 12 and combines the images to form a three dimensional map of the terrain around the base 4 of the guide robot 2. Also p. 6 lines 20-31, p. 8 lines 4-8); 

detecting at least one change between the first input image and the second input image based on the synthesized image (Thomas, p. 6 lines 20-31; four cameras 12a, 12b, 12c and 12d, [first and second input images] in particular the requirement that the fields of vision at least partially overlap [synthesized i.e. composite images], is that the images from two adjacent cameras can be combined to provide an image containing depth information; depth information [change between cameras i.e. first and second input images], often referred to as a stereoscopic image disparity map. stereoscopic pairs and produce [synthesized i.e. combine or composite images] a full three dimensional map of the area surrounding the robot. This allows obstacles to be detected [detecting based on change between first and second input images. i.e. stereoscopic parallax or binocular disparity] based on their relative height facilitating more accurate navigation and obstacle avoidance.  Also, p. 10 lines 5-16); and 

modifying movement of the robotic device based on the detected at least one change (Thomas, abstract, p. 3 lines 17-28; the drive system controller receives captured images from each of the cameras 12 and combines the images to form a three dimensional map of the terrain around the base 4 of the guide robot 2. Also p. 6 lines 20-31; This allows obstacles to be detected based on their relative height facilitating more accurate navigation and obstacle avoidance.).
Regarding determining a camera motion based on the plurality of local motion features, wherein the camera motion indicates a movement of the camera between capture of the first input image and capture of the second input image; (Benhimane teaches, abstract; A method for estimating a camera motion and for determining a three-dimensional model of an environment, estimating a camera motion between the first camera pose and the second camera pose; Also [0015], [0025], [0033], [0053]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thomas in view of Benhimane such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of estimating a camera motion. 

Regarding claim 2, Thomas and Benhimane teach all of the limitations of claim 1 and further teaches, wherein the plurality of local motion features at least describes a transformation between a first image patch and at least one second image patch, wherein the first image patch is included in the first input image, wherein the at least one second image patch is included in the second input image. (Thomas p. 10 lines 5-16; A stereoscopic pair of cameras, by providing depth detection can allow the control system to distinguish between movement [transformation between image patches] of smaller, closer objects, such as insects, and larger, more distant objects like cars.)

Regarding claim 3, Thomas and Benhimane teach all of the limitations of claim 1 and further teaches, further comprising: determining at least one outlier local motion feature of the plurality of local motion features, wherein the plurality of local motion features includes the at least one outlier local motion feature and at least one other local motion feature, wherein the camera motion is determined based on the at least one other local motion feature. (Thomas p. 10 lines 5-16; A comparison is then made of one image with another to determine whether areas of the image that are different [movement outlier]; A stereoscopic pair of cameras, by providing depth detection [other local motion feature] can allow the control system to distinguish between movement [transformation between image patches] of smaller, closer objects, such as insects, and larger, more distant objects like cars. Movement can be detected by looking for optical flow in the images, that is by calculating the motion vectors between portions of the image and determining if the motion vectors are of sufficient size to indicate 10 that part of the image is moving. [both motion of the camera and the object can be detected in this manner])

Regarding claim 5, Thomas and Benhimane teach all of the limitations of claim 1 and further teaches comprising: stitching the first input image and the second input image in order to create a stitched image, wherein the synthesized image is generated based further on the stitched image. (Thomas p. 3 lines 17-28; the drive system controller receives captured images from each of the cameras 12 and combines the images to form a three dimensional map of the terrain around the base 4 of the guide robot 2.  Also p. 8 lines 4-8).

Regarding claim 6, Thomas and Benhimane teach all of the limitations of claim 5 and further teaches, wherein the stitching is based on the camera motion. (Thomas p. 3 lines 17-28; the drive system controller receives captured images from each of the cameras 12 and combines the images to form a three-dimensional map of the terrain around the base 4 of the guide robot 2. This information is then used in fine control of the robot's motion. Also p. 8 lines 4-8).
Regarding claim 7, Thomas and Benhimane teach all of the limitations of claim 1 and further teaches, further comprising: detecting at least one anomaly in the synthesized image, wherein detecting the at least one anomaly further comprises computing a statistical distribution of the plurality of image patches and identifying at least one image patch that does not belong to a discrete probability distribution of the statistical distribution.  (Thomas p. 3 lines 17-28, p. 6 lines 20-31; This allows obstacles [anomaly based on Applicant’s specifications para 43] to be detected based on their relative height facilitating more accurate navigation and obstacle avoidance.)

Regarding claim 8, Thomas and Benhimane teach all of the limitations of claim 1 and further teaches, further comprising: generating a user interface based on the synthesized image, wherein the user interface includes an interactive display of the synthesized image, wherein at least one user input related to controlling the movement of the robotic device is received via the user interface. (Thomas p. 3 line 29, the guide robot also comprises a lead or harness 16 which a 30 user of the guide robot can take in their hands to be connected to the robot. Also p. 4 line 5; the lead may provide an optional control [display] function for the robot drive system, allowing the user to control its speed setting. In this way, and where the robot has been preprogrammed with route information, the robot can guide the user automatically, with the user simply following behind.)

Regarding claim 11, Thomas and Benhimane teach all of the limitations of claim 1 and further teaches, wherein the movement of the robotic device is on a ground surface. (Thomas abstract; A land based robot 2, fig. 1, p. 3 line 29 - p. 4 line 5).

Regarding claim 12, Thomas and Benhimane teach all of the limitations of claim 1 and further teaches, wherein the detected at least one change is identified as showing an area of interest, wherein the movement of the robotic device is modified such that the robotic device moves to the area of interest. (Thomas abstract, The controller (20 fig. 2) may use a further camera with a horizontal field of view and a GPS system. The controller may detect and track a marker on the footwear [movement of footwear is identified as area of interest] of an operator to allow the robot 2 to function as a guide dog for the operator.)

Regarding claim 14, claim 14 is rejected using the same rejections as made to claim 1. 
Regarding claim 15, claim 15 is rejected using the same rejections as made to claim 1. 
Regarding claim 16, claim 16 is rejected using the same rejections as made to claim 2. 
Regarding claim 17, claim 17 is rejected using the same rejections as made to claim 3. 
Regarding claim 19, claim 19 is rejected using the same rejections as made to claim 5. 
Regarding claim 20, claim 20 is rejected using the same rejections as made to claim 6. 
Regarding claim 21, claim 21 is rejected using the same rejections as made to claim 7. 
Regarding claim 22, claim 22 is rejected using the same rejections as made to claim 8. 
Regarding claim 25, claim 25 is rejected using the same rejections as made to claim 11. 
Regarding claim 26, claim 26 is rejected using the same rejections as made to claim 12. 
Regarding claim 28, claim 28 is rejected using the same rejections as made to claim 1.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Benhimane in view of Crothers US 2013/0033596.

Regarding claim 4, Thomas and Benhimane teach all of the limitations of claim 1, Regarding further comprising: determining a scale factor based on the scene geometry, wherein the synthesized image is generated based further on the scale factor. Crothers teaches 
(Crothers abstract, determining a scale factor of the image based on the scale template, and determining a size and/or a location of the feature based upon the measurement pattern and the image scale factor. Also [0007]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thomas and Benhimane in view of Crothers such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of measurement using uncalibrated camera. 

Regarding claim 18, claim 18 is rejected using the same rejections as made to claim 4. 

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Benhimane in view of Jung US 20180055326.

Regarding claim 9, Thomas and Benhimane teach all of the limitations of claim 8;
 Regarding wherein the interactive display further includes a comparative display of the generated synthesized image and at least one other synthesized image. Jung teaches (Jung Abstract; A robot cleaner includes a camera, a display unit configured to display a cleaning region projected by the camera [stereoscopic synthesized image], traveling path of the robot cleaner based on the cleaning region and the image including the cleaning region, to generate an augmented reality (AR) image of the estimated traveling path[comparative display of generated synthesized imaged of other synthesized image], and to display the AR image to be superimposed [onto the other synthesized imaged] on the image including the cleaning region. Also para 4; 51; 66-71) 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thomas and Benhimane in view of Yamauchi such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose a display unit configured to output information processed in the mobile terminal 100 to execute screen information of an application program executing at the mobile terminal 100 or user interface (UI) and graphic user interface (GUI) information in response to the execution screen information. 

Regarding claim 23, claim 23 is rejected using the same rejections as made to claim 9. 

Claims 10, 13, 24, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Benhimane in view of Yamauchi US 2016/0100522.

Regarding claim 10, Thomas and Benhimane teach all of the limitations of claim 8, Regarding, wherein the robotic device is configured to perform at least one lawncare function, further comprising: determining, based on the at least one user input, at least one forbidden area, wherein the robotic device does not perform the at least one lawncare function in the at least one forbidden area. (Yamauchi abstract, altering direction of the mowing robot at or near a position corresponding to data in the redacted [forbidden area] data set so as to redirect the robot back into the bounded area. Also [0002], [0004], [0029], [0030]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thomas and Benhimane in view of Yamauchi such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of lawnmowing boundary determination. 

Regarding claim 13, Thomas and Benhimane teach all of the limitations of claim 12, Regarding, wherein the at least one area of interest is any of: a portion of a floor requiring cleaning, and a portion of a lawn requiring mowing. (Yamauchi abstract, altering direction of the mowing robot at or near a position corresponding to data in the redacted [forbidden area] data set so as to redirect the robot back into the bounded area. Also [0002], [0004], [0029], [0030]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thomas and Benhimane in view of Yamauchi such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of lawnmowing boundary determination. 
Regarding claim 24, claim 24 is rejected using the same rejections as made to claim 10. 
Regarding claim 27, claim 27 is rejected using the same rejections as made to claim 13. 

Regarding claim 29, Thomas and Benhimane teach all of the limitations of claim 28, Regarding, wherein the robotic device is any one of: a robotic lawn mower, a cleaning robot, and a logistics robot. (Yamauchi abstract, altering direction of the mowing robot at or near a position corresponding to data in the redacted [forbidden area] data set so as to redirect the robot back into the bounded area. Also [0002], [0004], [0029], [0030]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thomas and Benhimane in view of Yamauchi such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of lawnmowing boundary determination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664